DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "0132" and "132" have both been used to designate the left side of the tool.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "0140" and "140" have both been used to designate the second material.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 0170.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled 

Specification
The disclosure is objected to because of the following informalities: Figure 18 is mentioned in paragraph [0026] line 2, paragraph [0027] line 3, and [0050]. There is no figure 18 included in the drawings.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:   "a peak of the front-most wave in the series of waves" should be "a peak of a front-most wave in a series of waves".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is confusing, the positions of left, right, front and rear in a given orientation are stated. The claim then states “or any combination thereof”. The inclusion of “any combination thereof” makes the claim indefinite as it makes the scope of the claim unclear.
Claim 15 is confusing, claim 14 states a method of seating an orthodontic aligner using a tool, whereas claim 15 includes that method but states a method of unseating an aligner. Is claim 15 drawn to a method of seating or unseating?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 10, 11, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2008/0160473 A1).
	Regarding claim 1, Li discloses (figure 8) a tool 110 for seating an orthodontic aligner, the tool comprising: a handle portion 114 configured to be held by a hand of a human user, and a seating portion 116 connected to the handle portion and configured to seat an orthodontic aligner against the teeth of the human user; wherein the seating portion comprises a rippled structure 142 [0023].
	Regarding claim 5, Li discloses the tool of claim 1, wherein the handle portion comprises a hook 28 is configured to unseat an aligner while the seating portion is held by the hand of the human user [0025, lines 5-8].
	Regarding claim 7, Li discloses the tool of claim 1, wherein the tool is made from materials that are safe to place in the human mouth [0031, lines 3-7 and claim 11].
	Regarding claim 8, Li discloses the tool of claim 1, wherein the tool comprises a first material and a second material [0037, lines 2-4], wherein the first material is more elastic than the second material [0037, lines 7-13]; wherein the second material is configured to be more rigid than the first material; and wherein the second material forms a portion of the hook that is configured to contact and unseat the orthodontic aligner [0038, lines 1-5].
Regarding claim 10, Li discloses the tool of claim 8, wherein the second material forms a reinforcing portion of the handle portion that is adjacent to the hook [0038, lines 9-12] and thereby narrower than other portions of the handle portion [0043, lines 1-4]; and wherein the reinforcing portion is configured to strengthen the narrower portion of the handle portion adjacent to the hook.
	Regarding claim 11, Li discloses the tool of claim 8, wherein a reinforcing inner core of the handle portion comprises the second material [0038, lines 5-7].
Regarding claim 13, Li discloses the tool of claim 1, wherein thermoplastic elastomer, polypropylene, or a combination thereof makes up 80 to 100 wt% of the tool [0037, lines 10-12]. 
Regarding claim 14, Li discloses a method of seating an orthodontic aligner using a tool, the method comprising: holding a handle portion 114 of the tool 110, wherein the tool comprises the handle portion and a rippled seating portion 116 opposite the handle portion; positioning the seating portion of the tool between an upper set of teeth and a lower set of teeth; biting the seating portion of the tool to seat the orthodontic aligner on the upper set of teeth or the lower set of teeth [0030].
Regarding claim 15, Li discloses the method of claim 14, comprising: holding the seating portion of the tool, wherein the handle portion comprises a 
Regarding claim 16, Li discloses the method of claim 15, wherein the contacted portion of the aligner is an edge of the aligner [0033, lines 1-6].
Regarding claim 17, Li discloses a method of unseating an orthodontic aligner using a tool 110, the method comprising: holding a seating portion 116 of the tool, wherein the tool comprises the seating portion and a handle portion 114 opposite the seating portion, and wherein the handle portion comprises a hook 28 [0032]; using the hook to contact and apply force to a contacted portion of the aligner, thereby unseating the aligner to facilitate removal of the aligner [0033, lines 1-6].
Regarding claim 18, Li discloses the method of claim 17, wherein the contacted portion of the aligner is an edge of the aligner [0033, lines 1-6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0160473)  as applied to claim 1 above, and further in view of Chappuis et al. (US 10856859 B1).
Regarding claim 2, Li discloses the tool of claim 1, wherein the seating portion is positioned at the front of the tool (112); wherein the handle portion (114) is positioned at the rear of the tool; wherein the bottom (126) of the tool is positioned opposite the top of the tool; wherein the right side of the tool is defined as the side of the tool that is to the right of the tool from the perspective of an upwardly oriented viewer who is looking at the tool while the front of the tool is facing the viewer, and the tool is positioned with the top side directed upwardly; the left side of the tool is positioned opposite the right side of the tool.
Li fails to disclose a peak of the front-most wave in the series of waves positioned at the top of the tool.
Chappuis teaches a tool wherein the handle portion 104 is positioned at the rear of the tool; wherein a peak of the front-most wave in the series of waves 112 is positioned at the top 118 of the tool (Col. 9, lines 41-46); wherein the bottom 122 of the tool is positioned opposite the top of the tool; wherein the right side of the tool is defined as the side of the tool that is to the right of the tool from the perspective of an upwardly oriented viewer who is looking at the tool while the front of the tool is facing the viewer, and the tool is positioned with the top side 

    PNG
    media_image1.png
    246
    431
    media_image1.png
    Greyscale

Regarding claim 3, Li discloses the tool of claim 1, [0041] using grooves or undercut radii for gripping purposes. Li fails to disclose a tool that has a rippled structure comprising waves wherein the troughs of the waves extend in a trough transverse direction that is perpendicular to the direction of propagation within a tolerance of 30 degrees; and wherein the peaks of the waves extend in a peak transverse direction perpendicular to the direction of propagation within a tolerance of 30 degrees.
 Chappuis teaches a textured portion 106 comprising waves (wedges 112) with peaks and troughs, (Col. 5, lines 21-46), wherein the peaks and troughs extend in a transverse direction perpendicular to the direction of propagation. Chappuis 106 may include other texturing such as ridges, grooves and/or waved-liked wedges 112 that may be designed for any suitable heights, widths, and depths. In view of this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li’s rippled structure by substituting it with Chappuis’s waves and selecting a tolerance of 30 degrees as deemed matter of design choice (lacking any criticality) as evidence in Chappuis. In doing so, it provides an alternative gripping surface on the sitting portion that is capable of being used with an aligner.     
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0160473) as applied to claim 1 above, and further in view of Desanti (US 8167612 B2). 
Regarding claim 4, Li discloses that gripping feature made be added along the length of the seating member of the tool [0041, lines 9-22]. Li fails to disclose a gripping feature added to the handle portion of the tool aside from including a bent section.
Desanti teaches (figure 4) an orthodontic aligner removal tool 102 with a handle portion 116 comprising a body 104; and protrusions 124 that protrude from the body; wherein the protrusions are configured to reduce slipping between the hand and the handle portion when the handle portion is in use (Col. 5 lines 7-10).
Regarding claim 6, Li discloses the tool of claim 1, with a seating portion 16 having a thickness of 2.3 mm, any shape [0029] and a width of approximately 6.99 mm (claim 3). 
Li fails to disclose the length of the tool.
Desanti teaches that an orthodontic aligner removal tool 102 can be small enough to fit inside of an orthodontic appliance kit (Col. 2, lines 7-10).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the teachings of Li with the teachings of Desanti. Li teaches the use of a gripping feature to aid in holding the seating portion of the tool. The handle portion of the tool will also be held at some point in use. Having a gripping feature will aid in reducing slipping when it is used in that manor. There was no criticality given to the dimensions of the tool in the provided specification. The criticality was given the assumption of needing to fit in a standard aligner carrying case. The teaching of Desanti support that it is known for an orthodontic aligner removal tool to be small enough to fit into an aligner case or kit.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0160473) as applied to claim 8 above, and further in view of Sastri (Plastics in Medical Devices (Second Edition)).

Sastri teaches thermoplastic elastomers (TPEs) being soft and used to over mold onto handles for soft touch and improved grip (section 9.4.2. lines 4-6). A thermoplastic polystyrene elastomer (TPS) with rubber incorporated that will alter its hardness (section 9.4.1.4. lines 1-6). The properties of some thermoplastic elastomers are listed in Table 9.10. TPEs can have a Shore A hardness value between 5 and 95 while TPS can have a Shore D hardness value between 60 and 75.
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the aligner removal tool disclosed in Li with the teachings of Sastri. Li disclosed that the tool should comprise multiple biocompatible thermoplastic materials or rubbers while Sastri teaches the properties and uses of many common medical grade thermoplastics. By combining the two documents one could select a thermoplastic with desired mechanical properties such as a specific hardness, tear strength, or softening point etc.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MONEA R GRIER/          Examiner, Art Unit 3772                                                                                                                                                                                              

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772